D. F. Walsh, J.,
(dissenting). In Guilty Plea Cases, 395 Mich 96, 124; 235 NW2d 132 (1975), the Supreme Court said:
"A defendant who is advised of the right to question or cross-examine witnesses against him has been informed that he has a right to confront his accusers. * * * In advising of Jaworski rights, as of other 785.7(l)(d) rights, literal compliance is not required.”
Although the colloquy between the court and the defendant does not contain a precise explanation of the right to confront one’s accusers, I *631believe that the defendant was adequately advised that he had such a right.
In my opinion, the use of the words "cross-examine” sufficiently conveys the idea that the court was speaking of adverse witnesses.
I would affirm the defendant’s conviction.